PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/346,626
Filing Date: 21 Mar 2014
Appellant(s): Pfeifer et al.



__________________
F. Brent Nix
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/1/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/1/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claims 40-42, 46-47, 57, 65, 71, 78, 94, 88-90, 94-96 and 98 are under consideration in this Examiner’s answer.
All rejections over cancelled claims 64, 91-93, 97 and 99 are moot and not under consideration in this Action.

Double Patenting
The nonstatutory double patenting rejections as being unpatentable over claims 1-23 of U.S. Patent No. 8,603,487 in view of Pfeifer et al., WO2007/068411 (IDS 5/20/2014); over claims 1-45 of U.S. Patent No. 7,807,175 in view of Pfeifer et al., WO2007/068411 (IDS 5/20/2014); and over claims 1-45 of U.S. Patent No. 7,807,175 in view of Pfeifer et al., WO2007/068411 (IDS 5/20/2014) are not under review in this Examiner’s answer but are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 40-42, 46-47, 57, 65, 71, 78, 84,  88-90, 94-96 and 98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer et al., WO2007/068411 (IDS 5/20/2014) in view of Lott et al, 2005 (12/23/2014, PTO-892).
Pfeifer teaches methods of treating a disease or disorder which is caused by amyloid or amyloid-like proteins. Pfeifer teaches that their methods and compositions elicit a highly specific and highly effective immune response in animals and humans  and are capable of preventing or alleviating amyloidosis or the symptoms associated st paragraph) as in instant claims 40, 42, 46, 47 and 78. In Down’s syndrome, all adults over the age of 40 years develop sufficient neuropathology for a diagnosis of AD, which includes brain amyloid plaques (see Abstract of Lott et al., 2005), so all the symptoms associated with Alzheimer’s will also be associated with Down's syndrome. Pfeifer teaches that the subjects with these disorders have measurable memory disorder (see page 5, 1st paragraph), cognitive (thinking) impairment and abnormal behavioral changes (see page 5, 3rd paragraph) as in instant claims 40, 42, 46, 47 and 78. Pfeifer teaches that -amyloid deposits are found in the entorhinal cortex (EC) and are involved in the development of mild cognitive impairment (MCI) and AD (see page 5, 2nd paragraph) as required in instant claim 41. 
Pfeifer teaches an effective therapeutic vaccine composition which is capable of counteracting the physiological manifestations of the disease such as the formation of plaques associated with aggregation of fibers of the amyloid or amyloid-like peptide (see page 8, 3rd paragraph; pages 22-23) as in instant claims 40, 78 and 98. Pfeifer teaches that the antigenic peptide comprising a peptide fragment from the N-terminal part of the Apeptide, consisting of amino acid residues selected from the group consisting of residues 1-15, 1-14, and 1-13 including functionally equivalent fragments thereof attached to, or incorporated or reconstituted in a carrier particle/adjuvant such st paragraph, page 16, 1st paragraph) as required in instant claims 40 and 78. Pfeifer teaches modifying the antigenic peptide by attaching between 2 and 4 palmitoyl residues (i.e., palmitic acid) coupled to each terminus of the antigenic peptide to facilitate insertion into the liposome (see page 17, 1st paragraph) as required in instant claims 71, 88-90 and 94-96. While Pfeifer teaches using the vaccine to prevent or alleviate amyloidosis (see abstract), Pfeifer fails to explicitly teach administration of treatment before the development of amyloid  plaques and administering to a subject below the age of 40 as required in the instant claims 40, 57, 78 and 84.
Lott teaches that in Down’s syndrome (DS) all adults over the age of 40 years develop sufficient neuropathology for a diagnosis of AD (see Abstract). Lott teaches that the hallmarks of AD observed in brain tissue from individuals with DS include -amyloid plaques and neurofibrillary tangles; the pathology begins to accumulate in childhood (as young as 8 years) and appears to rise progressively with increasing age. Lott teaches that between the ages of 35 and 45 years, the rate of AD pathology accumulation appears to accelerate (see page 383, 1st column). Lott teaches that A pathology in the DS brain has been well-characterized, typically, in younger individuals (under 30 years, see page 384, 2nd column, “4. A pathogenesis in DS”). Lott teaches that earlier more soluble forms of A are important in the development of dementia and that there has been a shift to study earlier and more toxic species of A that accumulate prior to extracellular A deposition. Lott teaches that A oligomers are critically important in st column). Lott teaches that there is an age-associated decline in adaptive functioning in DS with increasing age that may be associated with risk factors common to Alzheimer’s disease (see page 387. 1st column, “8. Clinical correlation"). Lott does not teach administering an antigenic peptide derived from amyloid protein.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Pfeifer and Lott. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because of Lott’s teachings that AD symptoms develop early in DS subjects as young as 8 years (see page 383, 1st column) as in instant claims 57 and 84.  Based on the teachings of Lott, the skilled artisan would have recognized that A oligomers play a critical role in causing neuronal dysfunction prior to overt neuronal loss because oligomers have been shown to impair long-term potentiation in the hippocampus, which is a brain area associated with learning and memory. Thus, the presence of A oligomers is associated with memory impairment observed early in the course of the disease pathogenesis (see page 385, top of 1st column). One of ordinary skill would therefore have been motivated to have administered the vaccine/antigenic peptide of Pfeifer before the development of brain amyloid plaques in order to reduce or remove the soluble forms of A that are known to be toxic to neurons. See, for example, page 385, 1st column, 1st paragraph of Lott and Pfeifer's teaching that preventing plaques is  plaques. Therefore, the references already teach one how and why to select the DS patient population without A associated plaques. One of ordinary skill in the art would be motivated to provide the earliest possible intervention by administering the treatment even before the occurrence of plaque aggregations associated with Alzheimer's disease pathology, particularly in a Down's syndrome population since this population is well-known to develop the inevitable disease hallmarks of amyloid aggregates and AD-like pathology. Given that the vaccine of Pfeifer (and of the instant claims) is already taught as being useful for the treatment of a subject having Down’s syndrome, the person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 40-42, 46-47, 57, 65, 71, 78, 84, 88-90, 94-96 and 98 are obvious over Pfeifer in view of Lott.
	
(2) Response to Argument
Appellant's arguments filed 10/1/2020 have been fully considered but they are not found persuasive. Appellant argues that the Examiner has failed to establish a prima facie case of obviousness and that the Examiner failed to properly weigh the full body of evidence that appellant has offered to demonstrate a lack of reasonable expectation of success.
Appellant’s arguments have been considered but are not persuasive. The Pfeifer reference teaches all of the required limitations of the instant claims except the specific peptide, consisting of amino acid residues selected from the group consisting of residues 1-15, 1-14, and 1-13 including functionally equivalent fragments thereof attached to, or incorporated or reconstituted in a carrier particle/adjuvant such as a liposome and teaches modifying the antigenic peptide by attaching antigenic moieties which include palmitic acid hydrophobic moiety, coupled to each terminus of the antigenic peptide to facilitate insertion into the liposome. 
Further, the Pfeifer reference teaches using an APP x PS1 Alzheimer’s disease mouse model to analyze the impact on improvement in memory after administration of the required vaccine (see Example 7, starting at page 73). The APP x PS1 Alzheimer’s disease mouse model overproduce A, allowing the study of the mechanisms of the A neuropathology. This APP x PS1 Alzheimer’s disease mouse model shows that the vaccine had a significant improvement on memory (see bottom of page 74). Importantly, this mouse model, while used to model Alzheimer’s disease, is actually a better model for Down syndrome since the transgenic mice overexpress the gene for amyloid precursor protein (APP), which produces the amyloid beta (A) peptide. This is consistent with patients having Down’s syndrome (DS), a Trisomy 21 disorder, because the APP gene is found on chromosome 21. Thus, an extra copy of chromosome 21 causes overexpression of APP and, subsequently, the overexpression of A peptide in DS patients just as is observed in the transgenic APP mice. Therefore, the evidence of 
Appellant argues that the Examiner has erred in shifting the burden to applicant to incorporate limitations before weighing the evidence of record. However, the Examiner has pointed out in the previous office actions of record that the references of record teach all the required limitations in the instant claims under consideration. When appellant argues that the Examiner failed to take certain limitations into consideration, it was pointed out that the claims did not require the limitations being argued. The instant claims require the treatment of a Down’s patient population that has not yet developed amyloid plaques and are below the age of 40 by administering a palmitoylated amyloid peptide A1-15 reconstituted in a liposome. The references of record meet all the required limitations, provide a clear motivation to administer the known composition to the required patient population, and also provide a reasonable expectation of success. Appellant’s arguments and evidence have been considered in the prior office action and have not been found persuasive. It is also pointed out that the Examiner has not suggested any claim amendments in the prior office actions as previously argued by appellant. The response to arguments in the prior office action just pointed out that the arguments presented by appellant did not involve the required limitations. 
Appellant further argues that the Pfeifer reference would not teach establishing the immunological memory needed to provide long term immunological protection. This is not found persuasive because again these are not limitations that are found in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The scope of the claims involves treating a DS population before age 40 with a specific peptide in a liposome. The prior art provides a clear motivation to starting treating DS patients with the required peptide in a liposome as early as possible since this a population with a well-known and established risk of developing Alzheimer’s disease pathology. Furthermore, the Pfeifer reference explicitly teaches the treatment of Down’s syndrome, wherein the disclosed methods and compositions are taught to elicit a highly specific and highly effective immune response in animals and humans and are capable of preventing or alleviating amyloidosis or the symptoms associated with amyloidosis in a group of diseases associated with amyloid plaque formation which include Alzheimer's disease (AD) and Downs' syndrome (DS) (see last paragraph of page 8 and top of page 9; see page 19, last paragraph; page 23, last paragraph).  Appellant argues that the Pfeifer reference at page 23, last paragraph, does not teach prevention because it is directed towards an antibody rather than the claimed composition. This is not on point since that specific passage is meant to show that antibodies produced by the administration of the claimed vaccine would lead to the desired outcome of the instant claims since the vaccine in the instant claims would lead to the production of antibodies that would then 
 “The present invention provides novel methods and composition for eliciting a highly specific and highly effective immune response in an organism, but particularly within an animal, particularly a mammal or a human, which is capable of preventing or alleviating amyloidosis, or the symptoms associated with amyloidosis, a group of diseases and disorders associated with plaque formation including secondary amyloidosis and age-related amyloidosis including… …Alzheimer’s disease…, …Down’s syndrome…””
 Therefore, Pfeifer’s teaching show a clear expectation that the DS population would be reactive to the instantly claimed vaccine, and that the vaccine would induce an effective immune response in these subjects.
Appellant argues that the Lott reference fails to establish a reasonable expectation of success because Lott does not have specific proof and are only speculating and providing a hypothesis. Appellant argues that that Lott reference does not state that AD symptoms develop early in DS subjects at page 384, Section 4. This is not found persuasive because Lott teaches at page 385, top of 1st column, that the earlier and more toxic species of A accumulate prior to extracellular A which are toxic to neurons and are critically important in causing neuronal dysfunction prior to overt neuron loss. This provides motivation to one of ordinary skill to administer treatment before symptoms of AD are detected so as to protect from neuronal dysfunction and loss, especially in a population like DS that are known to suffer from AD in their shortened lifetime. Therefore, appellant’s argument against Lott is not found persuasive absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007).
Appellant argues that the Examiner has failed to properly weigh the evidence provided in their submitted declarations. This is not found persuasive since the Examiner has considered these declarations and properly weighed the evidence presented therein in the prior office actions. The declaration by Dr. Moseley was addressed in the Office Action non-final mailed on 6/12/2017 while the declaration by Dr. Silverman was addresses in multiple Office Actions (OAs) including the non-final OA mailed on 9/28/2018, the final OA mailed on 6/28/2019, and in the final OA mailed on 4/1/2020.
Appellant argues that Dr. Silverman’s declaration, as already discussed in previous office actions, supports the idea that it is surprising that vaccines against A plaques would not be effective due to the immune deficiency in DS patients. As previously discussed, this was not found persuasive, for the reasons set forth on the record and as discussed above. The prior art teaches the required treatment to the required patient population, DS, with a clear expectation of success with the administration of the treatment. Even if the patient population had some immunological issues, there is no evidence of record that the patient would not benefit from the prophylactic administration of the claimed vaccine. The claims require that there is at least an acute response to the administered composition in the instantly claimed patient Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (see MPEP §2145). The peptide in the liposome administered to the same patient population as taught by Pfeifer would reasonably be expected to produce the same results as the instantly claimed method since one is practicing the same active step: administering the same peptides to the same patient population. MPEP 2145(II) states: “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”).  
Appellant argument that Dr. Silverman’s declaration supports the idea that it is surprising that vaccines against A plaques would not be effective due to the immune deficiency in DS patients is therefore not found persuasive. There is no unexpected result since the prior art, the Pfeifer reference, already taught that the composition had the required effects in the same, but potentially older, patient population and support their claims using animal models that model DS. One of ordinary skill in the art would therefore expect that administering this composition to a younger DS population would produce a protective and effective response and therefore lead to the intended effect. Please see MPEP 7106.0 (a), I, which states that “a greater than additive effect is not prima facie case of obviousness because such an effect can either be expected or unexpected. Appellant must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).” There is evidence in the art that DS patients are regularly vaccinated for different diseases and receive benefits from these vaccinations (see Henderson et al., 2007, 9/28/2018 PTO-892) which clearly speaks to the fact that one of ordinary skill would have had a reasonable expectation that vaccinations against the A peptide before the widespread development of amyloid plaques would provide a positive effect in the DS population. Further, the Pfeifer reference teaches that their methods and compositions elicit a highly specific and highly effective immune response in animals and humans and are capable of preventing or alleviating amyloidosis or the symptoms associated with amyloidosis in a group of diseases associated with amyloid plaque formation which include Alzheimer's disease (AD) and Downs' syndrome (DS) (see last paragraph of page 8 and top of page 9; see page 19, last paragraph; page 23, last paragraph). Therefore, Pfeifer clearly expected the DS population to be reactive to the instantly claimed vaccine, whether it is administered to a DS patient with or without Alzheimer’s disease pathology. 
absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). The references introduced by Appellant to do show that Downs syndrome patients do have immunodeficiency issues but there is a clear understanding that this does not stop one of ordinary skill in the art from administering any vaccination to this patient population since there is evidence of an immunological response in DS, even if the response is not as robust as in controls.  Verstegen teaches on page 159, Chapter 9, that immune responses improve in DS during life due to repetitive exposure. Verstegen teaches that while there are deficiencies in the DS population, the DS population is not immunodeficient since they do not have a defect in plasma cell differentiation and antibody production (see Chapter 10, page 171, last paragraph). While both Kusters references (2009 and 2011) indicate issues with DS population response to vaccination such as a lower response in comparison to controls, they do st column, 2nd paragraph and Kusters et al., 2011, last paragraph of 1285). Finally, Joshi et al., 2011 references teaches that the inactivated influenza vaccine was immunogenic in both DS and controls and that the pneumococcal vaccine was suboptimal in both DS and controls (see page 7, Discussion).  While it can be agreed that there may differences in the immune responses of DS children to controls, this would not deter one of ordinary skill to treat the DS population by the method according to Pfeifer using the A peptide liposome vaccine. As shown by the Joshi reference, there are subpar vaccination responses in control populations but it does not deter one of ordinary skill in the art from administering a vaccination to the general (non-DS) population. 
To summarize, the Pfeifer reference teaches all of the required claim limitations of the specific patient population and instantly claimed composition except the specific time of treatment which is made obvious by Lotts’ teachings that DS patients suffer from overabundance of A and its detrimental effects long before AD is diagnosed. One of ordinary skill in the art would therefore, have been motivated to have administered the AD treatment of Pfeifer to DS patients prior to the development of known AD brain pathology. Pfeifer provides evidence that the claimed composition has a beneficial therapeutic effect on a mouse animal model that reflects the etiology of Down’s syndrome, see example 7. Pfeifer teaches positive effects on the animal model and therefore, provides support to one of ordinary skill in the art that the treatment taught by Pfeifer would treat DS patients with a reasonable expectation of success. There is no question that based on the references of record that one of ordinary skill in the art would 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
Conferees:
/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.